Citation Nr: 1744955	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-04 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for a bilateral hearing loss disability, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regioanl Office (RO) in Columbia, South Carolina.

In April 2015 and February 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

In a June 2017 rating decision, the AOJ granted service connection for a right hearing loss disability and continued the noncompensable evaluation for the service-connected bilateral hearing loss disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In June 2016, the Veteran was seen at the VA to have his hearing aids adjusted.  The volume on his hearing aids was turned up.  In a September 2017 brief, the Veteran's representative argued that his hearing had diminished since his most recent VA examination in August 2015.  Based on the forgoing, a remand is necessary to afford the Veteran with a contemporaneous examination.

Furthermore, the August 2015 VA examiner indicated that the Veteran's bilateral hearing loss disability caused social isolation.  As this is not contemplated by the rating criteria, referral to the Director of Compensation Service for extraschedular consideration is warranted.
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss disability. 

2.  After the above development, refer the Veteran's claim for an increased evaluation for his bilateral hearing loss disability to the Director of Compensation Service for extraschedular consideration, to specifically consider whether a higher rating is warranted for the Veteran's complaints of social isolation due to his hearing loss.

3.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




